UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-168738 BARFRESH FOOD GROUP INC. (Exact name of registrant as specified in its charter) Delaware 27-1994406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 90 Madison Street, Suite 701, Denver, CO (Address of principal executive offices) (Zip Code) 303-329-3008 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No As of February 4, 2012, there were 49,266,660 outstanding shares of common stock of the registrant. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. Mine Safety Disclosures. 18 Item 5. Other Information. 18 Item 6. Exhibits. 19 SIGNATURES 20 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. Barfresh Food Group Inc. (Formerly Moving Box Inc.) (A Development Stage Company) Condensed Consolidated Balance Sheets December 31, March 31, (Unaudited) (Audited) Assets Current assets: Cash $ $ Accounts Receivable - Inventory - Prepaid expenses Total current assets Property plant and equipment Intangible asset, net of amortization Deposits - Deferred offering costs - Total Assets $ $ Liabilities And Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred rent liability - Advance from related party - Convertible note - related party, net of discount - Convertible Note, net of discount - Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.000001 par value, 5,000,000 shares authorized, none issued or outstanding - - Common stock, $0.000001 par value; 95,000,000 shares authorized; 49,266,660 and 47,166,660 shares issued and outstanding at December 31, 2012 and March 31, 2011, respectively 49 47 Additional paid in capital Unearned services ) ) Deficit accumulated during development stage ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See the accompanying notes to the financial statements -1- Barfresh Food Group Inc. (Formerly Moving Box Inc.) (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the nine months ended December 31, For the three months ended December 31, For the period from December 4, 2009 (Inception) through December 31, Revenue $ $ - $ $ - $ Cost of Revenue - - Gross Profit - - Operating expenses: General and administrative Depreciation and amortization Total operating expenses Operating (loss) Other expenses Interest - Net (loss) $ ) $ ) $ ) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net (loss) per share $ ) $ $ ) $ $ ) See the accompanying notes to the financial statements -2- Barfresh Food Group Inc. (Formerly Moving Box Inc.) (A Development Stage Company) Condensed Consolidated Statement of Cash Flows (Unaudited) For the nine months ended December 31, For the period from December 4, 2009 (Inception) through December 31, Net cash used in operations $ ) $ ) $ ) Cash flow from investing activities: Purchase of property plant and equipment ) - ) Investment in patent - (2 ) ) Net Cash used in investing activities ) (2 ) ) Cash flow from financing activities: Advance from related party - Issuance of convertible notes - Issuance of common stock for cash - - Net cash provided by financing activities - Net increase (decrease) in cash ) ) Cash at beginning of period - - Cash at end of period $ $ ) $ Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ Non-cash Financing Activities: Common stock issued for services/stock based compensation $ $ - $ Fair value of warrants issued with convertible notes $ $ - $ Value of beneficial conversion of convertible notes $ $ - $ See the accompanying notes to the financial statements -3- Barfresh Food Group Inc. (Formerly Moving Box Inc.) (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation Throughout this report, the terms “our,” “we,” “us,” and the“Company” refer to Barfresh Food Group Inc., including its subsidiaries.The accompanying unaudited financial statements of Barfresh Food Group Inc. at December 31, 2012 and 2011 have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial statements, instructions to Form 10-Q, and Regulation S-X.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended March 31, 2012. In management's opinion, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation to make our financial statements not misleading have been included. The results of operations for the periods ended December 31, 2012 and 2011 presented are not necessarily indicative of the results to be expected for the full year. The March 31, 2012 balance sheet has been derived from our audited financial statements included in our annual report on Form 10-K for the year ended March 31, 2012. We are in the development stage as defined under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 915 Development Stage Entities (“ASC 915”).We have generated limited revenue to date and consequently our operations are subject to all risks inherent in the establishment of a new business enterprise.Our operations have been limited to acquiring the necessary technology to begin manufacturing and to explore the market for our products in the United States. Reorganization and recapitalization During January, 2012, we entered into a series of transactions pursuant to which we acquired Barfresh Inc. (“Barfresh”), spun-out our prior operations to our former principal stockholder, completed a private offering of our securities for an aggregate purchase price of approximately $999,998, did a four for one stock split, and changed the name of the Company.The following summarizes the foregoing transactions: o
